UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-8031


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSUE MONROY, a/k/a Feo,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:10-cr-00237-AW-1)


Submitted:   March 28, 2013                 Decided:   April 4, 2013


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Josue Monroy, Appellant Pro Se.    George Jarrod Hazel, Arun G.
Rao, Assistant United States Attorneys, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Josue    Monroy    appeals        the    district     court’s     order

denying his motion for a reduction of sentence pursuant to 18

U.S.C. § 3582(c)(2) (2006).            We have reviewed the record and

find   no   reversible    error.       Accordingly,       we    affirm    for    the

reasons stated by the district court.                United States v. Monroy,

No. 8:10-cr-00237-AW-1 (D. Md. Nov. 1, 2012).                   We dispense with

oral   argument     because    the    facts    and    legal     contentions      are

adequately    presented   in    the    materials      before    this     court   and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                        2